 Case: 0:21-cv-00059-WOB Doc #: 14 Filed: 09/01/21 Page: 1 of 2 - Page ID#: 115




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION at ASHLAND

 LAGRANT GREER,                                )
                                               )
         Petitioner,                           )     Civil Action No. 0:21-059-WOB
                                               )
 v.                                            )
                                               )
 DAVID LEMASTER,                               )      MEMORANDUM OPINION
                                               )              AND ORDER
         Respondent                            )
                                       *** *** *** ***

        LaGrant Greer is an inmate at the Federal Correctional Institution in Ashland, Kentucky.

Proceeding without a lawyer, Greer filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 in which he challenges a prison disciplinary decision. [R. 1]. The Respondent then

filed a response to Greer’s petition [R. 8] and Greer filed a reply brief [R. 13]. Thus, this matter

is ripe for a decision.

        Having fully reviewed the parties’ submissions, the Court will deny Greer’s petition. To

be sure, the United States Supreme Court has articulated certain minimum procedures that prison

officials must follow before sanctioning an inmate with the loss of good time credit. See Wolff v.

McDonnell, 418 U.S. 539 (1974). Here, however, the Respondent has demonstrated that Greer

did not lose good time credit but rather is challenging the loss of commissary privileges for a

limited period of time. [See Rs. 8 and 8-1]. As this Court has pointed out, a prisoner generally

cannot challenge the loss of such non-custodial privileges by way of a habeas petition. See

Richmond v. Joyner, No. 7:20-cv-084, 2021 WL 731350, *1 (E.D. Ky. Jan. 5, 2021). And to the

extent the prisoner wishes to challenge such a sanction as an unconstitutional condition of

confinement, he should do so via a separate civil rights proceeding, not a habeas action. See id.




                                                -1-
 Case: 0:21-cv-00059-WOB Doc #: 14 Filed: 09/01/21 Page: 2 of 2 - Page ID#: 116




       Finally, Greer suggests that he is challenging an increase in his custody level as a result of

his disciplinary conviction. But that claim is also not cognizable in a habeas proceeding, as this

Court has pointed out. See Holroyd v. Beard, No. 0:20-cv-094-HRW, 2020 WL 5351034, *2-3

(E.D. Ky. Sept. 4, 2020).

       Accordingly, it is ORDERED as follows:

       1. Greer’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

           DENIED.

               a. To the extent that Greer directly seeks habeas relief, his petition is DENIED

                  with prejudice.

               b. To the extent that Greer’s submission raises condition of confinement claims,

                  his petition is DENIED without prejudice to his right to assert those claims in

                  a separate civil rights proceeding.

       2. This action is STRICKEN from the Court’s docket.

       3. The Court will enter a corresponding Judgment.

       This 1st day of September, 2021.




                                                -2-
